          Case 2:18-cr-00256-JCM-VCF Document 113 Filed 10/07/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     PATRICK BURNS
 3   Nevada Bar No. 11779
     RICHARD ANTHONY LOPEZ
 4   Assistant United States Attorneys
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-5069
 6   John.P.Burns@usdoj.gov
     Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                        Case No. 2:18-cr-256-JCM-VCF

10                 Plaintiff,                         Motion to Dismiss
                                                      Criminal Complaint
11         v.                                         Without Prejudice

12   DOUGLAS HAIG,

13                 Defendant.

14

15          On February 2, 2018, the Court issued a Criminal Complaint charging Defendant

16   Douglas Haig with one count of Conspiracy to Manufacture and Sell Armor-Piercing

17   Ammunition, a violation of Title 18, United States Code, Section 371. ECF No. 1. On

18   August 22, 2018, a federal grand jury returned a single-count Indictment against Haig

19   charging him with Engaging in the Business of Manufacturing Ammunition Without a

20   License, a violation of Title 18, United States Code, Section 922(a)(1)(B). ECF No. 10.

21   Because the Indictment charges a different offense than the Criminal Complaint, the charge

22   in the Criminal Complaint appears to remain pending.

23

24
          Case 2:18-cr-00256-JCM-VCF Document 113 Filed 10/07/19 Page 2 of 4



1          Pursuant to Federal Rule of Criminal Procedure 48(a), the government hereby

2    moves for leave of Court to dismiss the Criminal Complaint without prejudice.

3          Respectfully submitted this 7th day of October, 2019.

4                                                    NICHOLAS A. TRUTANICH
                                                     United States Attorney
5
                                                     s/ Patrick Burns
6                                                    PATRICK BURNS
                                                     Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2
          Case 2:18-cr-00256-JCM-VCF Document 113 Filed 10/07/19 Page 3 of 4



1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:18-cr-256-JCM-VCF

4                  Plaintiff,                           [Proposed] Order Granting
                                                        Motion to Dismiss the
5          v.                                           Criminal Complaint
                                                        Without Prejudice
6    DOUGLAS HAIG,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Criminal Complaint dated February 2,

11   2018, against Defendant Douglas Haig. This dismissal does not affect the charge against

12   Defendant Haig in the single-count Indictment returned on August 22, 2018.

13                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
14
                                                        s/ Patrick Burns
15                                                      PATRICK BURNS
                                                        Assistant United States Attorney
16

17          Leave of Court is granted for the filing of the above dismissal.

18          DATED this _______ day of ___________, 2019.

19

20

21                                       HONORABLE JAMES C. MAHAN
                                         UNITED STATES DISTRICT JUDGE
22

23

24

                                                   3
           Case 2:18-cr-00256-JCM-VCF Document 113 Filed 10/07/19 Page 4 of 4



1                                       Certificate of Service

2           I hereby certify that on October 7, 2019, I electronically served on Counsel of Record

3    the foregoing Motion to Dismiss Criminal Complaint Without Prejudice by filing it with the

4    Clerk of the Court for the United States District Court for the District of Nevada using the

5    CM/ECF system.

6

7                                                      s/ Patrick Burns
                                                       PATRICK BURNS
8                                                      Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   4
